DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 15 April 2022 has been entered. 
 Claim Status:
1c.	Claims 1-6, 9, 11-21, 23-24, 32-40 are pending, of which claims 1-6, 9, 11-21, 23-24, 32-34 are drawn to the elected invention of an antibody comprising the heavy chain variable region of SEQ ID NO: 345 or 357, [HCDR1-3 of SEQ ID NO: 347, 349, 351] and the light chain variable region of SEQ ID NO: 353 or 359, [LCDR1-3 of 72, 54, 355] (antibody H4H12889P).
	Regarding Applicant’s remarks at page 14 of the Response of 15 April 2022, it is noted to Applicant that the Restriction requirement of 13 September 2021 did not set forth any species elections.  Applicant has also not indicated the relationship between the sequences of the elected antibody and the new sequences recited in the amended and new claims directed to antibody H4H12922P2.  For instance, the heavy chain and heavy chain CDRs between the two antibodies are completely different (see specification at pages 65, 67-68). 
1d.	Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021. 

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

2a.	All of the objections and rejections of cancelled claims are moot. 
2b.	The amendment has overcome the objection of claims 1, 4, 9, 12, because the acronym “IL2Rγ” is now spelled out. 

2c.	The rejections of claims 1-3, 5, 11-15, 19-21, 23-24 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Amended claim 1 no longer recites “or does not bind detectably”, or “H4H12889P”.
2d.	The rejection of claims 1-6, 11-21, 23-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is withdrawn in view of the amended claims.  

Maintenance of Previous Rejection:
Claim Rejections - 35 U.S.C. § 112 (a); Scope:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3a.	Claims 6, 16 stand rejected and new claim 33, is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:   
(a) an isolated antibody binds IL2Rγ that comprises a heavy chain region that comprises the amino acid sequence of SEQ ID NO: 357 and a light chain variable region that comprises the amino acid sequence of SEQ ID NO: 359 and (b) a polypeptide comprising CDR-H1, CDR-H2, and CDR-H3 of a heavy chain variable region that comprises the amino acid sequence of SEQ ID NO: 345 and CDR-L1, CDR-L2, and CDR-L3 of a light chain variable region that comprises the amino acid sequence of SEQ ID NO: 353 (said antibody designated as H4H12889P), a polynucleotide encoding said antibody and a method of producing said antibody; does not provide enablement for an isolated antibody or antigen-binding fragment thereof comprising a heavy chain comprising an amino acid sequence set forth in SEQ ID NO: 357 and a light chain comprising an amino acid sequence set forth in SEQ ID NO: 359, (claims 6 and 33); or a polypeptide comprising CDR-H1, CDR-H2, and CDR-H3 of a heavy chain variable region that comprises the amino acid sequence of SEQ ID NO: 345 or CDR-L1, CDR-L2, and CDR-L3 of a light chain variable region that comprises the amino acid sequence of SEQ ID NO: 353, (claim 16). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The instant claims encompass polypeptides that comprise only heavy or only light chain sequences, (claim 16); or antibodies that comprise heavy/light chain variants (i.e., comprise a heavy and a light chain comprising an amino acid sequence of SEQ ID NO: 357/359, respectively), (claim 6, 33).  
The basis of this rejection was set forth in detail the office action of 24 January 2022 pages 5-13. The issue is that the specification does not enable polypeptides (such as humanized antibodies) that comprise only a light chain or only a heavy chain sequence, (i.e. “and/or” in claim 16). The specification is also not enabling for antibodies that comprise heavy/light chain variants (i.e., comprise a heavy and a light chain comprising an amino acid sequence of SEQ ID NO: 357/359, respectively), (claims 6, 33).  

Response to Applicant’s Argument:
4.	Applicant submits that as amended, all of the pending claims call for an antibody or antigen-binding fragment thereof comprising CDR-H1, CDR-H2, CDRH-3, CDR-L1, CDR-L2, and CDR-L3 having amino acid sequences of SEQ ID NOs: 347, 349, 351, 72, 54, and 355, respectively, and/or an antibody, antigen-binding fragment thereof having a HCVR having the amino acid sequence of SEQ ID NO: 345 and a LCVR having the amino acid sequence of SEQ ID NO: 353, or a polypeptide having a HCVR having the amino acid sequence of SEQ ID NO: 345 and/or a LCVR having the amino acid sequence of SEQ ID NO: 353.
Applicant’s arguments have been fully considered but are not found persuasive. Specifically, as discussed above and in detail at pages 5-13 of the previous Office Action of 24 January 2022, the instant claims still encompass (i) polypeptides that comprise only heavy or only light chain sequences, (i.e. “and/or” in claim 16) and (ii) antibodies that comprise heavy/light chain variants (i.e., comprise a heavy and a light chain comprising an amino acid sequence of SEQ ID NO: 357/359, respectively), (claims 6, 33).  

	Please note that these issues could be overcome by amending claims 6, 16, and 33 for example, as follows:

Claim 6. The antibody or antigen-binding fragment of claim 1, wherein the heavy chain comprises the amino acid sequence set forth in SEQ ID NO: 357; and/or the light chain comprises the amino acid sequence set forth in SEQ ID NO: 359.

Claim 16. A polypeptide comprising: (a) CDR-H1, CDR-H2, and CDR-H3 of a heavy chain variable region that comprises the amino acid sequence set forth in SEQ ID NO: 345; and (b) CDR-L1, CDR-L2, and CDR-L3 of a light chain variable region that comprises the amino acid sequence set forth in SEQ ID NO: 353.

Claim 33.  The antibody or antigen-binding fragment thereof of claim 9, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain comprising the amino acid sequence set forth in SEQ ID NO: 357, and a light chain comprising the amino acid sequence set forth in SEQ ID NO: 359.”


Claim Objections:
5.	Claims 1, 17, and 18 are objected to because of the following informalities:
5a.	Claim 1 recites a non-elected invention (see subpart b).
5b.	Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Appropriate correction is required.


Conclusion:
6.	Claims 2-5, 9, 11-15,19-21, 23, 24, 32, 34, are allowable. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        20 July 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647